DETAILED ACTION
Claims 1-2, 4-5, 7-8 and 10-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 18, 2020.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Boyle on October 13, 2021.
The application has been amended as set forth beginning on the following page.


a housing comprising a first sidewall and a second sidewall connected to a front face;
the front face comprises securement blocks and synchronizing blocks; and 
at least one mounting bracket;
wherein the first sidewall and the second sidewall are configured to receive a telescope substantially therebetween; 
the front face includes an aperture;
the mounting bracket is configured to secure the telescope to the housing such that an eyepiece of the telescope can be aligned with the aperture; 
having a lens [[on]] the such that [[a]] the lens of the electronic device [[is]] can be aligned with [[an]] the eyepiece of the telescope through the aperture; and
the securement blocks are configure to hold the electronic device in place.
2.  (Original)	The scope viewing apparatus of claim 1, further comprising at least one base to which the front face, the first sidewall, and the second sidewall are attached.  
3.  	Cancelled.   
4.  (Original)	The scope viewing apparatus of claim 1, wherein the first sidewall and the second sidewall are perpendicular to the front face.  
5.  (Original)	The scope viewing apparatus of claim 1, wherein at least one of the sidewalls has a gripping section therein.  
6.  	Cancelled.  
7.  (Amended)	A scope viewing apparatus comprising: 
a housing comprising a first sidewall and a second sidewall connected to a front face and a base; 
the front face comprises securement blocks and synchronizing blocks; and 
at least one mounting bracket;
wherein the first sidewall and the second sidewall are configured to receive a telescope substantially therebetween, 
the front face includes an aperture;
 by the mounting bracket such that an eyepiece of the telescope can be aligned with the aperture; 
having a lens such that [[a]] the lens of the electronic device [[is]] can be aligned with an eyepiece of the telescope through the aperture; and
the securement blocks are configure to hold the electronic device in place.  
8.  (Amended)	The scope viewing apparatus of claim 7, wherein the base is attached to the front face, the first sidewall, and the second sidewall 
9.  	Cancelled.  
10.  (Original)	The scope viewing apparatus of claim 7, wherein the first sidewall and the second sidewall are perpendicular to the front face.  
11.  (Original)	The scope viewing apparatus of claim 7, wherein at least one of the sidewalls has a gripping section therein.  
12.  (Original)	The scope viewing apparatus of claim 7, wherein the telescope comprises at least one magnification dial and at least one focus adjustment dial.  
13.  (Original)	The scope viewing apparatus of claim 7, wherein the telescope is a spotting scope.  
14.  (Original)	The scope viewing apparatus of claim 7, further comprising washers located between the securement blocks and the front face.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 7 the prior art taken either singly or in combination fails to anticipate or fairly suggest the scope viewing apparatus as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a scope viewing apparatus specifically including, as the distinguishing features in combination with the other limitations, a housing with two sidewalls and a front face with an aperture and mounting brackets for a telescope where the mounting brackets secure the telescope, such that the sidewalls substantially contain the telescope and the eyepiece of the telescope is aligned with the aperture.  Further, the opposite side of the front face has securement blocks and synchronizing blocks that align and secure an electronic device with a lens, such that said lens is aligned with the telescope eyepiece through the aperture in the front face. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to overcome potential rejections for clarity issues and based on prior art and otherwise place the application in condition for allowance.  See co-filed interview summary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magrath US Patent 9,591,222 teaches a scope viewing apparatuses with some similarities including securing a telescope such that an eyepiece is aligned with a lens of an electronic device through an aperture.  However, it at least fails to teach the telescope substantially contained between sidewalls.
Kuelhl et al. US Patent 8,911,162 teaches a scope viewing apparatuses with some similarities, including securing a telescope such that an eyepiece is aligned with a lens of an electronic device.  However, it at least fails to teach the telescope substantially contained between sidewalls and an aperture in the front face through which the electronic device lens and telescope eyepiece are aligned.
Pernstich et al. US Patent Application Publication 2005/0078956, Rhoden et al. US Patent Application Publication 2017/0346998, Porter et al. US Patent Application Publication 2013/0230309 and Brough US Patent Application Publication 2013/0331148 each teaches a scope viewing apparatuses with some similarities, however, they each fail, at least, to teach an apparatus where the telescope substantially contained between sidewalls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George G. King/Primary Examiner, Art Unit 2872                                                            October 13, 2021